                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,
                                                           Hon. Phillip J. Green
v.
                                                           Case No. 1:19-mj-00315
JOSEPH F. BRISSON, II,

      Defendant.
________________________________/

                            ORDER OF DETENTION

      This matter is before the Court on the government’s motion for pretrial

detention.   Defendant has been charged in a Criminal Complaint with sexual

exploitation and attempted sexual exploitation of a child in violation of 18 U.S.C

§ 2251(a) and (e). Given the nature of the charges, there is a statutory rebuttable

presumption in favor of detention.

      The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1).      The Court conducted a hearing on

September 18, 2019, at which defendant was represented by counsel.

      Having considered the information presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has rebutted the presumption of

detention regarding risk of flight, but has not rebutted the presumption of detention

as to danger to the community. The Court also finds, as explained on the record, that

the government has sustained its burden by clear and convincing evidence that he is
a danger to the community. Further, the Court finds that there is no condition or

combination of conditions of release that will ensure the safety of the community.

Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on September 19, 2019.


                                                   /s/ Phillip J. Green
                                                  PHILLIP J. GREEN
                                                  United States Magistrate Judge




                                        2
